Michigan Territory 1 Supreme Court j
Abraham Salsbury {by Samuel W\ Lapham his next friend) v j-Lewis Roulo- J
of the Dece Term 1836-
And now the said Abraham Salsbury (by Sam1 W Lapham his next friend come here and says that there is Error in the proceedings before the said Justice in said cause in this towit that at the writ (or warrant) was served on said Salsbury, and at the return thereof & also at the time of the trial and the rendition of the Judgement in favour of said Roulo ags* said Salsbury, the said Salsbury was & still Continues to be a minor (infant) under the age of twenty one years, and he said Plff further avers & says that there was not at any time heretofore by the said Justice or otherwise any guardian (ad litem, or otherwise), appointed to the said Salsbury and that the proceedings before the said Justice were wholly illegal informal & defective but that the Justice proceeded to render a Judgement ags* the Said Salsbury & in favour of the said Roulo for the sum of dollars & the Costs of said suit as appears by the return of said Justice in said Cause to the Court—
Wherefore for the Errors aforesaid in the proceedings aforesaid, the said Abraham Salsbury (by his said next friend) prays that the said Judgement & proceedings may be reversed annulled & altogether held for nought & that he may be restored to all that he has lost by reason of said Judgement aforesaid &c--
Abe Salsbury by
Saml W. Lapham his next
friend--p Att